—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered June 12, 1997, convicting him of *613robbery in the first degree, robbery in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the identification testimony of the complaining witness should have been precluded because the People failed to provide timely notice as required by CPL 710.30 (1) (b). However, since the prosecutor provided good cause for the failure to provide timely notice, the Supreme Court providently exercised its discretion in denying the defendant’s motion (see, CPL 710.30 [2]). O’Brien, J. P., Friedmann, Florio and Schmidt, JJ., concur.